Case: 14-12995    Date Filed: 04/06/2015   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-12995
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 5:12-cv-00028-RS-CJK



FERENC FODOR,

                                                               Plaintiff-Appellant,

                                     versus

BRIAN D’ISERNIA,
owner of Eastern Shipbuilding Group, et al.,

                                                                        Defendants,

EASTERN SHIPBUILDING GROUP,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (April 6, 2015)
                Case: 14-12995     Date Filed: 04/06/2015     Page: 2 of 4


Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

        Ferenc Fodor, proceeding pro se, appeals the district court’s award of costs

to Eastern Shipbuilding Group after it granted summary judgment to Eastern on his

employment discrimination claims. Fodor contends that Eastern failed to properly

serve or verify its bill of costs and that the district court improperly awarded costs

while his appeal from the court’s grant of summary judgment was pending in this

Court.1

        Eastern’s bill of costs requested (1) $338.05 for the cost of copying various

materials, and (2) $6,263.23 for the cost of obtaining transcripts of a discovery

hearing and two days of Fodor’s deposition. 2 The bill of costs included a sworn

declaration from Eastern’s attorney that the costs were correct and necessarily

incurred and that it had served the bill of costs on Fodor through prepaid first class

mail.

        Fodor did not file any objections to the bill of costs. The clerk taxed

$6,263.23 for the cost of obtaining transcripts, but did not tax the $338.05 for the

cost of copying materials. Fodor asked the district court to review the clerk’s
   1
     Last month, we affirmed the district court’s grant of summary judgment. See Fodor
v. E. Shipbldg. Grp., No. 14-11713, 2015 WL 424284 (11th Cir. Feb. 3, 2015)
(unpublished).
   2
     Eastern relied on the discovery hearing transcript in a motion to compel a two-day
deposition of Fodor with a special master and for sanctions. It relied on the deposition
transcripts in its motion for summary judgment. Both of those motions were granted.
                                            2
               Case: 14-12995     Date Filed: 04/06/2015    Page: 3 of 4


action. He argued that Eastern had failed to serve the bill of costs, that the bill of

costs was not properly verified, and that Eastern was not yet the “prevailing party”

because his summary judgment appeal was still pending in this Court. The district

court denied Fodor’s motion. This is his appeal.

      We review a district court’s decision about whether to award costs to the

prevailing party for an abuse of discretion. Mathews v. Crosby, 480 F.3d 1265,

1276 (11th Cir. 2007). “An abuse of discretion occurs if the trial judge bases an

award or denial upon findings of fact that are clearly erroneous.” Id.

      Federal Rule of Civil Procedure 54(d)(1) provides that litigation costs, other

than attorney’s fees, should be awarded to the prevailing party “[u]nless a federal

statute, these rules, or a court order provides otherwise.” Notwithstanding the

“strong presumption that the prevailing party will be awarded costs,” we have

recognized that they “may not exceed those permitted by 28 U.S.C. § 1920.”

Mathews, 480 F.3d at 1276. That statute provides in relevant part that a federal

court may tax as costs “[f]ees for printed or electronically recorded transcripts

necessarily obtained for use in the case.” 28 U.S.C. § 1920(2). Before the court

may tax costs against the losing party, the party claiming items of cost must make

an affidavit, either personally or through counsel with knowledge of the facts, that

such items are correct and necessarily incurred in the case, that the fees were

actually charged, and that services were necessarily performed. 28 U.S.C. § 1924.


                                           3
               Case: 14-12995      Date Filed: 04/06/2015     Page: 4 of 4


      Here, the district court did not abuse its discretion in awarding costs to

Eastern, the prevailing party in this action. See Fed. R. Civ. P. 54(d)(1). The

general rule that a notice of appeal divests the district court of jurisdiction over a

case “does not apply to collateral matters not affecting the questions presented on

appeal.” Weaver v. Fla. Power & Light Co., 172 F.3d 771, 773 (11th Cir. 1999).

Fodor’s previous appeal to this Court, see 2015 WL 424284, did not relate to the

taxation of costs, so the district court retained jurisdiction over it as a “collateral

matter.” See Weaver, 172 F.3d at 773.

      The clerk’s taxing of costs associated with obtaining transcripts that were

necessarily obtained and actually used by Eastern did not exceed those permitted

by 28 U.S.C. § 1920(2). Fodor submitted no evidence that Eastern failed to serve

him with its bill of costs, and the record reflects that service was in fact made

through prepaid first class mail. The record also reflects that Eastern complied

with the verification provisions of 28 U.S.C. § 1924.

      AFFIRMED.




                                            4